Citation Nr: 1537057	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-28 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for the Veteran's claimed bilateral hearing loss.  

The Veteran's July 2010 substantive appeal also included the issue of entitlement to service connection for Parkinson's disease.  Service connection for that disability was later granted in a July 2011 rating decision.  As that decision represents a complete grant of benefits on appeal, the issue of entitlement to service connection for Parkinson's disease is not before the Board.  


FINDING OF FACT

The Veteran did not suffer from hearing loss during his active service or within a year thereafter, and the Veteran's hearing loss is not related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard October 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided a VA medical examination in October 2009.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation (indeed, the examiner offered a positive opinion as to the Veteran's tinnitus, and he has been granted service connection for that disability).  

For the foregoing reasons, VA's duty to assist has been met.

II.  Service Connection for Hearing Loss

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be sufficient evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

An October 2009 VA examination confirms that the Veteran suffers from hearing loss for VA purposes; the current disability criterion is met.  

The Veteran's service treatment records do not show complaints of or treatment for bilateral hearing loss during his active service.  There was no threshold shift between his February 1966 entrance examination and his April 1969 exit examination, and his hearing acuity was normal at all levels at both examinations.  The Veteran denied suffering from hearing loss on his April 1969 report of medical history at examination.

That said, the Veteran's DD-214 reflects that he served as a heavy vehicle driver, a military occupational specialty that would likely have exposed him to loud noise.  In letters to the RO and statements made at his October 2009 VA examination, the Veteran also described other in-service sources of noise, including arms fire and rocket attacks.  Considering the Veteran's service in Vietnam, the Board finds that the evidence establishes that the Veteran would have been exposed to loud noise during his active service.  The in-service incurrence criterion is therefore also met.  

The final question is whether the Veteran's current hearing loss is related to his in-service noise exposure.  

The examiner from the Veteran's October 2009 examination concluded that the Veteran's hearing loss is less likely as not related to his active service.  She stated that the Veteran's entrance and separation examinations were comparable, and that both indicated normal hearing across the frequency range.  She also stated that studies have indicated that noise induced hearing loss occurs immediately, and that latent effects of noise exposure have not been proven.  

There is no medical evidence in support of the Veteran's claim.  The Veteran submitted an August 2010 letter from P.R.M., MD, which stated (in its entirety) that "My patient [the Veteran] attributes his hearing loss to exposure while he was in Vietnam."  Though this comes from a medical expert, it is not considered probative evidence, as it merely repeats the Veteran's contention without adding context or conclusions from the doctor himself.  

The Veteran certainly contends that his hearing loss is due to his in-service noise exposure.  However, the Veteran is not competent to offer this opinion.  Though he is competent to report the dates of onset or the particular effects of his decreased hearing, determining the etiology of this disability requires specialized medical knowledge or training.  Jandreau, 492 F.3d at 1377.  His statements therefore cannot be considered competent evidence in support of his claim.  

The evidence also does not establish that the Veteran suffered from sensorineural hearing loss within a year of his service.  The earliest evidence of hearing loss comes from VA treatment records from 2001, some thirty years after his service.  Absent evidence of hearing loss to a compensable degree within a year following service, service connection on a presumptive basis for chronic diseases is not warranted.  

Service connection is also not warranted on a continuity of symptomatology basis.  On this point, the Board notes that the Veteran was not found to be suffering from hearing loss for VA purposes at the time of his discharge, and that his hearing was below 20 decibels at every threshold at his April 1969 separation examination.  See Hensley v. Brown, 5 Vet. App. 157 (1993) (normal hearing is from 0-20 decibels, and higher levels indicate some degree of impaired hearing loss).  

Further, the Veteran has not been consistent in describing the dates of onset of his hearing loss.  VA treatment records from June 2004 through August 2007 reflect the Veteran's belief that his hearing loss occurred gradually and resulted from his occupation as a truck driver.  Indeed, at a March 2008 VA audiology consult, the Veteran noted that he had occupational noise exposure as a truck driver for the previous 42 years.  It was only around the point that he filed his claim that the Veteran contended that his hearing loss was related to his active service.  

In light of the fact that the Veteran did not suffer from hearing loss during his active service and that he has been inconsistent in describing the dates of onset and the reason for his hearing loss, service connection on a continuity of symptomatology basis is not warranted.  

Finally, in statements of March 2010, July 2010, and March 2015, the Veteran questioned why a friend of his with whom he served would be service connected for bilateral hearing loss but he is not.  The Board cannot comment on the particulars of the Veteran's friend's case.  In this case, however, as shown by the discussion above, the greater weight of the evidence is against the Veteran's claim.  

In sum, the preponderance of the evidence is against the claim of service connection for hearing loss; there is no doubt to be resolved; and service connection for hearing loss is not warranted.


ORDER

Service connection for hearing loss is denied.  



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


